Citation Nr: 1614467	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-27 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1976 to April 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Atlanta, Georgia Department of Veteran's Affairs (VA) Regional Office (RO).  In August 2015, the case was remanded for the Veteran to be scheduled for a videoconference hearing before the Board.  In February 2016 such hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's record.

The issue of service connection for a psychiatric disorder, and de novo review is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1. An unappealed June 1977 rating decision denied the Veteran service-connection for a psychiatric disorder because his only psychiatric diagnosis then was a personality disorder with schizoid features (a constitutional or developmental abnormality and not a compensable disability under the law).  

2. Evidence received since the June 1977 rating decision includes records showing a diagnosis of an anxiety disorder; pertains to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disorder; and raises a reasonable possibility of substantiating such claim. 


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a psychiatric disorder, may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) outlined the specific notice required in dealing with claims to reopen.  Inasmuch as this decision grants that portion of the claim that is addressed in the merits (reopens the claim) there is no need to discuss the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

The favorable determination herein also renders moot whether or not the Veteran received adequate notice of the hearing before the undersigned.  He was advised what is needed to substantiated the underlying claim.

Legal Criteria, Factual Background, and Analysis

An unappealed June 1977 rating decision denied the Veteran service connection for a psychiatric disorder based essentially on a finding that his only psychiatric diagnosis was a personality disorder with schizoid features (which is not a compensable disability).  38 C.F.R. § 3.303(c).   That decision is final.  38 U.S.C.A. § 7105. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The AOJ's November 2011 rating decision acknowledges that VA records show the Veteran has diagnose of depression and dysthymia ( provided in November 2011).  [The records cited are not associated with the Veteran's VA electronic record before the Board, but the Board has no reason to question their existence.]  Furthermore, at the February 2016 videoconference hearing, the Veteran also reported that he received a diagnosis of dysthymia at a VA facility.  He is competent to report what diagnosis he was assigned, and the Board finds no reason to question the credibility of what he reports.  [And records of his VA treatment are constructively of record.]  The diagnoses of depression and dysthymia address an unestablished fact necessary to establish the claim of service connection for a psychiatric disorder and in light of the evidence previously in the record raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Consequently, the additional evidence received is both new and material and warrants reopening of the claim of service connection for a psychiatric disorder.


ORDER

The appeal to reopen a claim of service connection for a psychiatric disorder is granted.


REMAND

The Board finds that further development of the record is needed for a proper de novo consideration of the Veteran's Claim.  Specifically, an examination to ascertain the etiology of the Veteran's diagnosed psychiatric disability (i.e., whether it is related to his service) is necessary.  The reopening of a claim triggers VA's duty to assist by arraigning for an examination or securing an advisory medical opinion.  See 38 C.F.R. § 3.159(c)4; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for psychiatric disability from October 2010 to the present, and to provide the releases necessary for VA to secure the records of any such private evaluations and/or treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified, to specifically include the November 9, 2011 record from the VA's Tallahassee Outpatient clinic, noting a diagnosis of dysthymia.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disorder.  The examiner should obtain a completed history from the Veteran, review his entire VA record (to specifically include this remand, his STRs, and his postservice treatment records), and provide opinions that respond to the following:

a. Please identify (by diagnosis) each psychiatric disability found, specifying (regarding each) whether it is an acquired disorder or a personality or developmental disorder.

b. Please identify the likely etiology for each acquired psychiatric disability entity diagnosed? Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to [was first manifested in, or is otherwise related to] the Veteran's service?  If a psychiatric disability is determined to be unrelated to the Veteran's service, the examiner should identify the etiology considered more likely.

The examiner must explain the rationale for all opinions, with citation to supporting clinical data, as indicated.

3. The AOJ should then review the entire record and readjudicate the claim (de novo). If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


